283 F.2d 945
David L. RATKE and Monroe Caine, Petitioners,v.Hon. Frank A. PICARD, United States District Judge for the Eastern District of Michigan, Respondent.
No. 14358.
United States Court of Appeals Sixth Circuit.
October 7, 1960.
Motion for Reconsideration Denied October 10, 1960.

Bass & Friend, New York City, for petitioner.
No counsel for respondent.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
The District Court has jurisdiction of the criminal action.


2
Mandamus cannot be used to control the ruling of a District Judge in passing upon a motion for a change of venue. Lemon v. Druffel, 6 Cir., 253 F.2d 680, certiorari denied 358 U.S. 821, 79 S. Ct. 34, 3 L. Ed. 2d 62; Panhandle Eastern Pipe Line Co. v. Thornton, 6 Cir., 267 F.2d 459, certiorari denied October 12, 1959; 361 U.S. 820, 80 S. Ct. 65, 4 L. Ed. 2d 66. The order may be reviewed only on appeal by showing an abuse of discretion. Scott v. United States, 4 Cir., 255 F.2d 18, certiorari denied 357 U.S. 942, 78 S. Ct. 1392, 2 L. Ed. 2d 1555. Mandamus may not be used as a substitute for appeal. Beneke v. Weick, 6 Cir., 275 F.2d 38.


3
The Petition for a Writ of Mandamus is denied.


4
Order on Motion for Reconsideration.


5
We did not consider this an extraordinary case justifying the granting of a Writ of Mandamus and found no abuse of discretion on the part of the District Judge in denying the motion for change of venue. The motion for reconsideration is, therefore, denied.


6
A stay of 30 days is granted to permit the filing of a Petition for a Writ of Certiorari in the Supreme Court.